Citation Nr: 9926324	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-10 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include the issue of entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) based on additional disability due to treatment in a 
Department of Veterans Affairs (VA) facility in June 1992.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945 and from August 1946 until his retirement in January 
1970.  He died in February 1993.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Nashville, 
Tennessee.  

The claim for service connection for the cause of the 
veteran's death is made pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional disability as a result of 
treatment at a VA facility in 1992.  In Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 
F.3d. 1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. 
Gardner, 115 S. Ct. 552 (1994), the United States Court of 
Veterans Appeals (Court) invalidated the provisions of 38 
C.F.R. § 3.358(c)(3) (1994) which had previously been 
interpreted as requiring VA fault.  

When the case was remanded in June 1995 for evidentiary 
development it was noted that in December 1994, the United 
States Supreme Court held that VA is not authorized by 38 
U.S.C.A. § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment, as provided by 38 C.F.R. § 3.358(c)(3).  
Since then 38 U.S.C.A. § 1151 has been amended to reinstitute 
the fault requirement.  However, VAOGCPREC 40- 97 (Dec. 31, 
1997) held that all claims for compensation under § 1151 
filed before Oct. 1, 1997, including claims for service 
connection for the cause of the veteran's death based on 
§ 1151, must be adjudicated under the provisions of § 1151 as 
they existed prior to that date.  Accordingly, because the 
claim for service connection for the cause of the veteran's 
death was filed in 1993, in this case the legal standard to 
be applied was one of 'no fault.'  

During this appeal it has been indicated that prior to his 
death the veteran had circulatory disturbance in a lower 
extremity which led to or cause a pulmonary embolism.  
However, at the time of the veteran's death in February 1993 
he had no pending claim and had not filed for service 
connection or compensation under 38 U.S.C.A. § 1151 (West 
1991) (hereafter § 1151) for any disability.  

In Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998) the United 
States Court of Appeals for the Federal Circuit held that, 
together, 38 U.S.C.A. §§ 5101 and 5121 (West 1991 & Supp. 
1998) "compels the conclusion that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Just as the surviving spouse in Zevalink [v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996)] could not reopen the veteran's accrued 
benefits claim, so [] the surviving spouse may not file an 
accrued benefits claim in lieu of the veteran."  Jones, at 
1300.  

Accordingly, in this case there is no claim for service 
connection or for disability compensation under § 1151, for 
the purposes of accrued benefits (although this does not mean 
that the service-connected disabilities and any disability 
which would have been compensable under § 1151 may not be 
considered in adjudicating the claims for death benefits now 
before the Board).  

Information in the claim file suggests that the file was lost 
for some period of time.  However, since original service 
medical records are now on file it appears that the original 
claim file was discovered.  Following the Board remand in 
June 1995, medical opinions were obtained in November and 
December 1998.  

Because the Board Member that signed the June 1995 remand is 
no longer with the Board, the appellant was contacted and 
asked if she desired another hearing but she responded in the 
negative. 


REMAND

The service medical records reflect that the veteran had a 
congenital kidney abnormality manifested by a bifid renal 
pelvis, bilaterally, with double ureters but he had no form 
of cancer, including his fatal renal cancer, deep venous 
thrombosis, or pulmonary embolism during service nor does the 
evidence show that cancer manifest within one year after 
service retirement.  

VA genitourinary examination in March 1970 revealed mild 
albuminuria of undetermined cause and VA general medical 
examination in March 1970 revealed occasional proteinuria and 
orthostatic albuminuria.  VA clinical records of 1989 and 
1990 reflect that the veteran was treated for heart disease.  

The discharge summary of the veteran's VA hospitalization in 
June 1992 reflect he presented with new complaints, for the 
last three days, of weakness and mild exertional dyspnea when 
walking on a low grade incline.   He complained of right hip 
and low back pain for the last six months.  He had a history 
of hematuria which began during anticoagulation therapy 
approximately 1 1/2 years ago and was exacerbated by 
nonsteroidal medication, aspirin, or in-hospital use of 
anticoagulation medication.  He had not noted any gross 
hematuria on other occasions.   

The veteran's medical history included findings of a 
cystoscopy which had revealed no lesions or site of bleeding 
but he had a dual collecting system.  An intravenous 
pyelogram showed delayed visualization of the right kidney.  
A retrograde pyelogram showed latent filling of the lower 
pole with hydroureter and prompt filling of the upper pole of 
the kidney.  Previously, a basal cell carcinoma was removed 
from the back of his neck.  

During the veteran's June 1992 VA, with respect to renal 
insufficiency, a work-up was performed with the help of the 
Nephrology Service.  A renal ultrasound showed 
hydronephrosis, as previously shown in the right upper pole, 
and mild scarring in the left kidney.  There was felt to be a 
large section of the right lower kidney that was not scarred 
or hydronephrotic.  Further testing revealed complete non-
functioning of the lower pole of the right kidney with 26 
percent total function of the right kidney and 73 percent of 
the left kidney.  The findings were considered suspicious for 
malignancy in the right lower pole.  Thus, a computerized 
tomographic (CT) scan of the abdomen was performed which 
confirmed a mass in the right lower kidney and some inferior 
vena caval nodal fullness.  Magnetic resonance (MR) scanning 
was done to look for inferior vena cava and renal vein 
thrombus involvement, and the results of those studies were 
pending at the time of the dictation of the discharge 
summary.  The veteran was tentatively planned for a radical 
nephrectomy.  

The veteran's "back pain was felt to be related to his 
ureter although he [did] not have clear flank tenderness."  
A bone scan was considered negative for any metastatic 
disease and revealed only mild degenerative disease of the 
lumbosacral spine which did not involve the area of his pain, 
although a right inguinal hernia might be contributing to the 
pain.  

The discharge diagnoses were a right renal mass, suspected 
renal cell carcinoma versus transitional cell carcinoma; 
hypertension; renal insufficiency; a history of diabetes; a 
history of ischemic heart disease, stable.  

The evidence reflects that the veteran underwent VA 
hospitalization in July 1992 during which a right 
nephrectomy, which was to have been performed, was not done 
because a large inoperable tumor of the right kidney was 
found.  It is contended that this surgery caused deep venous 
thrombosis which led to a pulmonary embolism.  

The veteran underwent VA hospitalization in August 1992 for 
late stage renal carcinoma.  He had a history of problems 
with malaise and weakness for approximately one month.  He 
had had an exploratory laparotomy in July 1992 which was 
positive for spread of the cancer to lymph nodes and it had 
been felt that there was nothing further to offer the 
veteran.  He was admitted for transfusions.  The diagnoses 
included renal cell cancer.   

VA outpatient treatment (VAOPT) records from September 1992 
to January 1993 reflect that the veteran had continued 
weakness due to end stage renal cell cancer.  

Private clinical records of September to December 1992 
reflect that in September 1992 it was noted that two months 
earlier nonresectable renal cell carcinoma had been diagnosed 
and since then he had had anemia, chronic renal 
insufficiency, and deep vein thrombosis.  In December 1992 he 
had severe low back and right shoulder pain.  X-rays revealed 
severe osteophytes and possible compression fracture in the 
lumbar spine.  It was felt that this accounted for his low 
back pain since he had renal cancer.  He was given physical 
therapy and Morphine for pain.  

The veteran underwent a VA examination for housebound status 
or permanent need for regular aid and attendance on January 
20, 1993.  It was noted that he was cachectic and appeared 
ill.  He had markedly decreased range of motion of the right 
arm and severe low back pain.  It was noted that he had 
terminal metastatic renal cancer, which was the diagnosis.  

The records of the veteran's terminal hospitalization at a 
private medical facility in January and February 1993 reflect 
that during his VA hospitalization in June 1992 when right 
renal cell cancer had been diagnosed, he had had deep vein 
thrombosis.  Thereafter, he had required more and more pain 
medication.  It was also noted that a prior surgical 
laparotomy had found that his renal tumor was too large to 
resect and he had had vena caval and deep vein thrombosis.  A 
bone scan revealed metastatic lesions in the right shoulder 
area and in some of his lumbar vertebrae.  This was the area 
of his primary pain.  Radiation therapy was begun on February 
1, 1993 but his symptoms worsened and he began having 
seizure-like activity and went into respiratory arrest.  In 
view of his past history, it was felt that he "either had a 
very large tumor burden including brain, lung and bone 
metastases or he possibly had a pulmonary embolus.  He died 
on February 2, 1993.  The pertinent diagnoses were metastatic 
renal cell carcinoma, severe pain syndrome secondary to 
metastatic bone disease, anemia, and hypertension.  

The immediate cause of death as listed on the death 
certificate was metastatic renal carcinoma "due to (or as a 
consequence of) pulmonary embolism."  

At the time of the veteran's death he was service-connected 
for chronic degenerative and gouty arthritis of the cervical 
and lumbar spine, rated 20 percent disabling, and for 
bilateral hearing loss, which was assigned a noncompensable 
rating.  

At the April 1994 Travel Board hearing the appellant 
testified that if a VA examination had been done as she had 
requested and had been told would be done, the veteran might 
have lived longer (page 3).  Also, if the spread of his 
cancer had been diagnosed and treated in a timely manner he 
might have lived longer (page 3).  She had been told by VA 
personnel that testing would be done to find the cause of his 
severe back pain but the testing had been postponed because 
the equipment was broken (page 3).  At one point the veteran 
had told her that VA testing had found a little mass in his 
kidney with might be a kidney stone for which he was to have 
been evaluated in three months (page 5).  After the VA 
surgery which had discovered the renal cancer, he had had a 
blood clot and leg swelling and he had been informed that the 
blood clot could be due to the surgery and could travel to 
his lungs and kill him (page 6).  The appellant testified at 
the April 1994 Travel Board hearing that the veteran had been 
in receipt of Social Security benefits at the time of his 
death, she specified that these benefits were not based upon 
disability but upon his retirement (page 7).  In January 1993 
she had asked that a VA computerized tomogram (CT) scan be 
done but because it was broken it was scheduled for February 
17, 1993 and during his terminal hospitalization at a private 
medical facility a CT scan had revealed cancer of the 
veteran's spine (pages 7 and 8).  The etiology of his spinal 
cancer had never been determined (page 10).  

A revised VA medical opinion in November 1998 reflects that a 
VA physician had reviewed the claim file and felt that the 
veteran had died of metastatic renal cell cancer.  He could 
not find any evidence of inappropriate VA care.  The 
metastatic renal cell cancer did not appear to be a service-
connected illness.  The veteran's medical course was typical 
of patients with metastatic renal cancer.  

A VA medical opinion in December 1998 reflects that a VA 
physician opined, as to the question posed in the June 1995 
Board remand of whether it was as likely as not that the 
pulmonary embolism was related to renal cancer and deep 
venous thrombosis, that these were likely related.  Once a 
patient had blood clots, they tended to get additional blood 
clots.  Patients with cancer had more blood clots than 
normal.  The VA physician did not feel that the veteran's 
care was inappropriate.  

Reasons for Remand

The death certificate states that the veteran's fatal renal 
cancer was due to a pulmonary embolism.  However, during the 
terminal hospitalization a pulmonary embolism was only 
suspected and was never clinically identified.  Moreover, the 
evidence suggests that the death certificate is erroneous in 
stating that a pulmonary embolism caused the veteran's fatal 
cancer because the renal cancer developed long before any 
putative pulmonary embolism.  

Also, the results of MR scanning during VA hospitalization in 
June 1992 are not on file nor are records of VA 
hospitalization in July 1992.  Moreover, in the judgment of 
the Board the complete medical records of the veteran's 
terminal hospitalization should be obtained (particularly 
with regard to whether a pulmonary embolism was actually 
detected).  

The Board also notes that the medical opinions obtained in 
1998 did not address, as requested, whether a pulmonary 
embolism (if any) was related to any venal caval or deep 
venous thrombosis.  

"[W]here [] the remand orders of the Board or this Court are 
not complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998) 
(Board remand confers a right to, and duty to ensure, VA 
compliance with the terms of the remand, including 
availability of a claim file at the time of VA examination, 
as instructed in a Board remand).  It is improper for the 
Board to rely upon an examination report which did not 
address the matters for which the examination was requested 
pursuant to a prior Board remand.  Colayong v. West, No. 97-
1178, slip op. (U.S. Vet. App. Aug. 17, 1999) (citing Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following actions:  

1.  The RO should obtain the complete records of the 
veteran's VA hospitalizations in June 1992 (to include 
the report of any MRI conducted during that 
hospitalization), July 1992 (to include the operative 
report of any surgery conducted during that 
hospitalization, and August 1992.  When obtained these 
should be associated with the claim file.  

2.  The RO should contact the appellant and request 
that she furnish a signed authorization for release to 
the VA of private medical records in connection with 
the veteran's terminal hospitalization in January and 
February 1993.  When obtained these should be 
associated with the claim file.  

3.  Thereafter, the RO should submit the entire claims 
folder, including all available clinical records from 
the VA hospitalization in June 1992, to a VA oncologist 
who should furnish an opinion concerning the following:  

(a)  Did the veteran develop circulatory 
impairment due to any treatment during any VA 
hospitalization in 1992 or, if it existed, was it 
merely coincidental with such treatment?  

(b)  Did any circulatory impairment due to any 
treatment during VA hospitalization in 1992 cause 
or contribute to the development of a pulmonary 
embolism?  

(c)  Did, as the death certificate indicates, any 
pulmonary embolism (if it existed) cause the 
veteran's terminal renal cancer?  

(d)  Did any pulmonary embolism (if it existed) 
cause or contribute to the veteran's death?  

(e)  Regardless of whether there was any fault, 
was there (as alleged) any VA failure to render 
prompt and appropriate diagnostic testing or 
treatment which led to the development additional 
disability which caused or contributed to the 
veteran's death?

4.  Following completion of the foregoing, the RO must 
review the claims folder and ensure that all of the 
foregoing development actions have been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
Specific attention is directed to the examination 
reports.  If the examination reports do not include 
fully detailed descriptions of pathology and all test 
reports, special studies or adequate responses to the 
specific opinions requested, the reports must be 
returned for corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992); and Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).  

5.  Following completion of the above development, the 
RO should review the evidence and determine whether 
favorable action may be taken.  If any determination 
remains adverse to the claimant, the appellant, and any 
representative, should be furnished a supplemental 
statement of the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a summary of 
additional evidence submitted, fully cites applicable 
laws and regulations, and the reasons and bases for the 
decision reached.  The appellant, and representative, 
should be given the opportunity to respond thereto.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


